Title: To Benjamin Franklin from ——— Maussallé, 26 September 1779
From: Maussallé, ——
To: Franklin, Benjamin


Monsieur
a Paris ce 26. 7bre. 1779.
Je suis chargé d’avoir L’honneur de vous voir pour une affaire qui interresse un Negociant de Dunkerque dont j’ay la confiance, et qui vous a été renvoyée par M. De sartine. Je vous prie de m’indiquer le jour et l’heure de votre commodité auxquels je pouray me rendre chez vous a cet effet.

Je suis avec Respect Monsieur Votre tres humble et tres obeissant serviteur
Maussalléavocat aux ConseilsRue Montmartre vis avis la Jussienne
 
Notations in different hands: Maussalé 26. 7bre. 1779. / Ans’d
